COURT OF CHANCERY
                                   OF THE
                             STATE OF DELAWARE

                                                                     417 S. State Street
JOSEPH R. SLIGHTS III                                              Dover, Delaware 19901
 VICE CHANCELLOR                                                 Telephone: (302) 739-4397
                                                                 Facsimile: (302) 739-6179

                         Date Submitted: January 20, 2021
                          Date Decided: March 29, 2021


 Steven L. Caponi, Esquire                        Ryan D. Stottmann, Esquire
 Matthew B. Goeller, Esquire                      Morris, Nichols, Arsht & Tunnell LLP
 K&L Gates LLP                                    1201 North Market Street
 600 King Street, Suite 901                       Wilmington, DE 19801
 Wilmington, DE 19801


       Re:    Vama F.Z. Co. v. WS02, Inc., et al.
              C.A. No. 2020-0141-JRS

Dear Counsel:


       Plaintiff, Vama F.Z. Co., seeks a preliminary injunction to prevent the transfer

of shares of Defendant, WS02, Inc., so that they will be preserved as Vama seeks to

collect on its judgment against Defendants, Dilip Rahulan and Pacific Control

Systems (L.L.C.) (“PCS”). PCS and Rahulan seek dismissal of the Complaint for

want of subject matter jurisdiction and failure to state a viable claim. For the reasons

stated below, the motion to dismiss must be granted.
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 2



                                   I. BACKGROUND

     A. The Parties

         Plaintiff, Vama, a Dubai company, provided financing to PCS to help build a

data center. 1 Defendant, PCS, a Dubai LLC, is a technology company operating in

the cloud computing field.2 Defendant, WS02, a Delaware company, is connected

to this dispute only because PCS holds shares in WS02 that Vama seeks to attach in

satisfaction of its judgment. 3 Defendant, Rahulan, was CEO and executive chairman

of PCS until at least February 27, 2019, at which point a Dubai court purportedly

removed him from those positions. 4




1
    Verified Compl. (“Compl.”) (D.I. 1) ¶¶ 1, 7.
2
    Compl. ¶¶ 4, 6.
3
    Compl. ¶¶ 2, 23.
4
    Compl. ¶¶ 3, 6.
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 3



      B. The Dubai Judgment

           In 2014, PCS sought to build a data center.5 It obtained 70% of its financing

from a syndicate of banks and the other 30% from a variety of other lenders,

including Vama.6 PCS issued a check to Vama, dated March 21, 2016, to pay off a

portion of the loan.7 On July 13, 2016, after undergoing a whirlwind of financial

woes, PCS issued another check to pay off the remaining loan balance.8 This check

bounced. 9 Rahulan did not replace or reissue the check on behalf of PCS when it

was returned or otherwise make payment to Vama for the balance of the loan.10




5
    Compl. ¶ 7.
6
    Id.
7
    Compl. ¶ 8.
8
    Compl. ¶ 9.
9
    Id.
10
     Id.
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 4



         In an attempt to recover money Vama believed it was rightfully owed, Vama

sought a provisional attachment in the Dubai Court of First Instance against PCS

and, on September 25, 2016, the court granted the attachment as requested.11 Vama

also initiated a civil proceeding in Dubai against PCS and Rahulan seeking a final

judgment for failure to repay the loan. 12 The Dubai court purportedly provided

notice of the lawsuit to Rahulan and PCS, but both failed to appear. 13 On January 17,

2017, a judgment was entered in favor of Vama (the “Dubai Judgment”) and,

on June 11, 2017, an appeal of the judgment was “denied.”14 Vama then sought to

enforce the Dubai Judgment in Dubai but was ultimately unsuccessful.15




11
     Compl. ¶ 11.
12
     Compl. ¶ 12.
13
     Compl. ¶ 15.
14
     Compl. ¶¶ 17–18.
15
     Compl. ¶¶ 19–20.
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 5



      C. The Delaware and New Jersey Recognition Proceedings

         On October 18, 2018, Vama initiated an action in our Superior Court seeking

recognition of the Dubai Judgment under Delaware’s Uniform Foreign-Country

Money Judgments Recognition Act.16 In connection with that proceeding, Vama

sought a writ attaching PCS’s shares in WS02.17 Rahulan and PCS objected to the

recognition action and moved to vacate the Dubai Judgment.18 On August 30, 2019,

a Commissioner of the Superior Court recommended that the Dubai Judgment be

vacated. 19 On October 22, 2019, over the objections of Vama, the Superior Court

affirmed the recommendation and vacated the Dubai Judgment. 20 On August 26,

2020, the Supreme Court of Delaware affirmed.21



16
     Compl. ¶¶ 20–21 (citing 10 Del. C. § 4801 et seq.).
17
     Compl. ¶ 23.
18
     Compl. ¶ 24.
19
     Compl. ¶ 26.
20
 Compl. ¶ 28; Vama F.Z. Co. v. Pac. Control Sys., C.A. No. N18J-07985 (Del. Super. Ct.
Oct. 22, 2019) (ORDER) (“Superior Court Order”).
21
     Vama F.Z. Co. v. Pac. Control Sys., 239 A.3d 388 (Del. 2020).
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 6



         Shortly after it initiated the Delaware recognition proceedings, on

November 8, 2018, Vama filed an application to record the Dubai Judgment in

New Jersey.22 The defendants there filed a motion for summary judgment, and the

New Jersey trial court granted the motion after determining that the defendants in

the Dubai action had not been properly served before the Dubai Judgment was

entered. 23 It appears the New Jersey summary judgment order formed the basis for

the rejection of Vama’s claims in the Delaware Superior Court action, as well as the

affirmance by the Delaware Supreme Court. 24

      D. Rahulan Is Removed as Chairman/CEO and PCS Attempts to Transfer
         Its Shares in WS02

         While both the Delaware and New Jersey actions proceeded apace, on

February 27, 2019, the Dubai court entered an order removing Rahulan as chairman

and CEO of PCS on the basis of fraud.25 On July 16, 2019, Rahulan’s appeal of the


22
     Compl. ¶ 31.
23
     Compl. ¶ 32.
24
     Superior Court Order at ¶¶ 10–14; Vama, 239 A.3d 388.
25
     Compl. ¶¶ 6, 35–36.
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 7



removal order in Dubai was “denied.”26 Given the exhaustion of appellate review,

the removal order appears to be final.

           Since then, and in alleged violation of the removal order and the

Commissioner’s status quo order, Vama alleges that PCS, through Rahulan, has

attempted to transfer its WS02 shares. 27        WS02’s transfer agent and counsel

confirmed as much, and advised Vama that unless Vama sought judicial

intervention, they would execute the transfer. 28

                                      II. ANALYSIS

           Count I of the Complaint seeks certain declaratory judgments that Rahulan no

longer has authority to speak on behalf of PCS and that he has been removed from

his positions at PCS. 29 Counts II and III seek a preliminary injunction against WS02,

Rahulan and PCS in an attempt to prevent PCS from transferring its shares in



26
     Compl. ¶¶ 38–39.
27
     Compl. ¶¶ 42–44.
28
     Id.
29
     Compl. ¶¶ 46–47.
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 8



WS02.30 Because the Court lacks subject matter jurisdiction to hear Counts II and

III, and because Count I cannot stand alone, this entire action must be dismissed for

want of subject matter jurisdiction under Chancery Rule 12(b)(1). 31

      A. This Court Lacks Subject Matter Jurisdiction Over Counts II and III

         The Court of Chancery is a court of “limited jurisdiction”; it acquires subject

matter jurisdiction “only when (1) the complaint states a claim for relief that is

equitable in character, (2) the complaint requests an equitable remedy when there is



30
     Compl. ¶¶ 49–63.
31
    Because I find this Court lacks subject matter jurisdiction to hear Counts II and III, I need
not determine whether these claims survive under Chancery Rule 12(b)(6). With that said,
for the sake of completeness, I note at least two reasons why Counts II and III likely warrant
dismissal under Rule 12(b)(6). First, both causes of action are styled as claims for a
preliminary injunction, but “[i]njunctions are a form of relief, not a cause of action.”
Quadrant Structured Prods. Co. v. Vertin, 102 A.3d 155, 203 (Del. Ch. 2014) (“As a
technical matter, Counts III and VI are dismissed because they seek remedies rather than
assert claims.”). Second, the assertion of irreparable harm in the Complaint, a necessary
element of both Counts II and III, rests on a concern that “[i]f Mr. Rahulan and PCS are
permitted to attempt to transfer [] PCS’s shares, they will violate the Superior Court’s order
to maintain the status quo of the PCS shares pending the Delaware recognition
proceedings.” Compl. ¶ 61. Yet, the status quo order likely lost its effect when the Superior
Court entered its judgment, if not when the Supreme Court affirmed the Superior Court’s
ruling dismissing the case. In any event, there is an adequate remedy at law to the extent
the status quo order remains in effect - - enforcement of the order by the court that issued
it.
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 9



no adequate remedy at law or (3) Chancery is vested with jurisdiction by statute.”32

“In determining whether a claim or remedy sounds in equity, the court must ‘focus

upon the allegations of the complaint in light of what the plaintiff really seeks to

gain by bringing his or her claim.’”33 If, after review of the record, the court

determines the plaintiff has failed to plead sufficient facts to support the exercise of

subject matter jurisdiction over a given claim, that claim will be dismissed. 34 But,

when determining whether the plaintiff has carried his burden, “the Court should




32
  Perlman v. Vox Media, Inc., 2019 WL 2647520, at *4 (Del. Ch. June 27, 2019), aff’d,
2021 WL 1042985 (Del. Mar. 18, 2021); see also 10 Del. C. § 342 (“The Court of Chancery
shall not have jurisdiction to determine any matter wherein sufficient remedy may be had
by common law, or statute, before any other court or jurisdiction of this State.”).
33
  Epic/Freedom, LLC, et al. v. Aveanna Healthcare, LLC, 2021 WL 1049469, at *2
(Del. Ch. Mar. 19, 2021) (quoting Candlewood Timber Gp., LLC v. Pan Am. Energy, LLC,
859 A.2d 989, 997 (Del. 2004)).
34
  PPL Corp. v. Riverstone Hldgs. LLC, 2020 WL 3422397, at *3 (Del. Ch. June 22, 2020)
(“Plaintiffs have the burden of pleading facts sufficient to establish the Court’s subject
matter jurisdiction.”); AIU Ins. Co. v. Philips Elecs. N. Am. Corp., 2018 WL 367849, at *5
(Del. Ch. Jan. 11, 2018) (“[I]f it appears from the record that the Court does not have
subject matter jurisdiction over the claim, the Court will dismiss the claim.” (alteration in
original) (internal quotations omitted)).
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 10



accept the material factual allegations in the complaint as true, and all inferences

therefrom [should be] construed in the [non-moving party’s] favor.”35

       As noted, Plaintiff seeks a preliminary injunction to prevent PCS and Rahulan

from transferring PCS’s shares in WS02, apparently in hopes that the Dubai

Judgment will be recognized and the WS02 shares will then be available to satisfy

that judgment. This is consistent with Vama’s effort in the Delaware Superior Court

to obtain a writ of attachment of the WS02 shares.36 In other words, Vama is a

judgment creditor seeking to invoke equity to preserve a judgment debtor’s assets

for collection. Vama’s attempt to skirt the readily available remedies at law to seek

equity’s intervention fails for two reasons.

       First, our Supreme Court’s Rule 32 provides that applications for relief

pending appeal “must be filed in the trial court in the first instance,” and that “[a] stay

or an injunction pending appeal may be granted or denied in the discretion of the


35
   de Alder v. Upper N.Y. Inv. Co. LLC, 2013 WL 5874645, at *7 (Del. Ch. Oct. 31, 2013)
(alterations in original) (internal quotations and citations omitted).
36
  Compl. ¶ 23. Indeed, Vama’s counsel readily admitted at oral argument that Vama is
“seeking to preserve, for the benefit of PCS, an asset so it’s not stolen by a third party.”
Telephonic Oral Arg. on Defs.’ Mot. to Dismiss (“Tr.”) (D.I. 21) at 31:9–11.
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 11



trial court, whose decision shall be reviewable by this Court.” 37 It is the initial trial

court and the appellate court, in this case the Superior Court and the Supreme Court,

respectively, that had jurisdiction to issue an injunction pending an appeal, even if

that injunction normally sounds in equity.38 Yet, Vama chose to avoid the avenue

prescribed by our rules to seek injunctive relief relating to the judgment it sought to

have recognized, and instead initiated a proceeding in this Court while its appeal was

pending to obtain that same relief. The disregard of a clearly stated, mandated

procedure cannot be countenanced.

         Second, and more fundamentally, Vama clearly has an available remedy at

law. Specifically, it may seek to obtain prejudgment attachment of the WS02 shares

from whatever court of the United States it is able to convince to recognize its Dubai

Judgment. What it cannot do, however, is seek attachment of assets from this Court

in the form of a preliminary injunction, particularly in the absence of a recognized


37
     Del. Supr. Ct. R. 32(a).
38
   Justice v. Country Vill. Apartments, Inc., 1974 WL 163588, at *2 (Del. Ch. June 25,
1974) (“I can see no basis for invoking the aid of equity here, especially when the statutes
provide for an appellate procedure and also specifically place the discretion for establishing
the conditions for a stay in the court wherein the appeal must be taken.”).
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 12



domestic judgment. 39 That remedy must be pursued as a matter of law once (if ever)

the Dubai Judgment is recognized. 40




39
  See Roseton OL, LLC v. Dynegy Hldgs, Inc., 2011 WL 3275965, at *19 (Del. Ch. July 29,
2011) (“[If] Plaintiffs obtain a judgment against [defendant], Plaintiffs may have an
adequate remedy at law in that they could execute on that judgment against funds available
to [defendant].”); E.I. DuPont de Nemours & Co. v. HEM Rsch., Inc., 576 A.2d 635, 639
(Del. Ch. 1989) (refusing to issue an injunction as a means of prejudgment attachment);
Neuberger v. Olson, 1992 WL 50873, at *6 (Del. Ch. Mar. 11, 1992) (same); QRS 10-12
(TX), Inc. v. CalComp Tech, Inc., 1999 WL 350491, at *2 (Del. Ch. May 12, 1999) (“This is
not an action where the ‘preventive aid of equity’ is the ultimate relief sought. On the
contrary, the verified complaint seeks an equitable remedy only to create and preserve a
fund of money from which Plaintiffs may collect the money judgment they ultimately seek
for breach of contract.”); Uragami v. Century Int’l Credit Corp., 1997 WL 33175027, at *2
(Del. Ch. Dec. 2, 1997) (noting that if this Court were to issue a preliminary injunction to
freeze assets for later collection on a judgment, “the equitable remedies available to the
Court would be used just as the attachment at law is used”), aff’d, 710 A.2d 218
(Del. 1998).
40
    I note that Counts II and III could be dismissed under Chancery Rule 12(b)(1) for the
additional reason that they are moot. PPL Corp., 2020 WL 3422397, at *3 (“Because the
requirement of an actual controversy goes directly to the court’s subject matter jurisdiction
over an action, a motion to dismiss based on mootness is properly examined under Rule
12(b)(1).” (internal quotations omitted)). Count II states: “Vama is entitled to a preliminary
injunction preventing WS02 from transferring the PCS shares during the pendency of this
litigation and the parallel recognition proceedings in the Supreme Court.” Compl. ¶ 51.
Count III states: “Vama is entitled to a preliminary injunction preventing Mr. Rahulan and
PCS from attempting to transfer the PCS shares during the pendency of this litigation and
the parallel recognition proceedings in the Supreme Court.” Compl. ¶ 61. Yet, litigation
is no longer pending in either the Delaware Superior or Supreme Court. While disputed
by Vama, as already demonstrated, the point of this action was primarily to freeze assets
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 13



      B. This Court Also Lacks Subject Matter Jurisdiction Over Count I

         Given that Counts II and III must be dismissed for lack of subject matter

jurisdiction, the only remaining claim is Count I, which seeks a declaratory judgment

that Rahulan no longer has the authority to speak on behalf of PCS and that he has

been removed from his positions at PCS. Delaware’s Declaratory Judgment Act,

at 10 Del C. § 6501, states that, “courts of record within their respective jurisdictions

shall have power to declare rights, status and other legal relations whether or not

further relief is or could be claimed.” 41 But, it has long been established that this

statute is not intended to expand the jurisdiction of our courts. 42 “It is well settled

that the Declaratory Judgment Act does not independently confer jurisdiction on this

court.”43     Rather, the court “will only assume jurisdiction over a claim for




for the purpose of fulfilling a future money judgment should one be recognized here. With
the Delaware Supreme Court’s affirmance, that is not going to happen.
41
     10 Del. C. § 6501.
42
     Suplee v. Eckert, 120 A.2d 718, 720 (Del. Ch. 1956).
43
 Takeda Pharms. U.S.A., Inc. v. Genentech, Inc., 2019 WL 1377221, at *5 (Del. Ch.
Mar. 26, 2019).
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 14



declaratory relief if equity would independently have jurisdiction over the

controversy, without reference to the declaratory judgment statute.” 44

      Here, Vama has failed to provide any jurisdictional hook with which to attach

Count I to this Court’s subject matter jurisdiction beyond the Declaratory Judgment

Act. While Delaware entities often come to this court seeking to adjudicate the

propriety of a removal of an officer or director from her position with the entity,

under either 8 Del. C. § 225 (“Section 225”) or its alternative entity counterparts,

Vama does no such thing in Count I. 45 First and foremost, statutes like Section 225

apply only to Delaware entities; PCS is a creature of the laws of Dubai. To the extent

this claim should be litigated anywhere, Dubai seems like the most appropriate

forum.



44
  Buczik v. Wonchoba, 1993 WL 93444, at *1 (Del. Ch. Mar. 24, 1993) (“The mere fact
that declaratory relief is sought here does not permit this Court to exercise jurisdiction
because that relief is also available at law in the Superior Court.”); Neuberger, 1992
WL 50873, at *6 (“To be maintained in this Court, an action for a declaratory judgment
must be grounded upon an independent basis of equity jurisdiction.”).
45
  8 Del. C. § 225; see, e.g., Boris v. Schaheen, 2013 WL 6331287, at *12 (Del. Ch. Dec. 2,
2013) (“Pursuant to Section 225 of the DGCL, any stockholder or director may petition the
Court to determine the validity of a removal or appointment of a director.”).
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 15



       Second, even if Vama was seeking to vindicate the rights of PCS on behalf of

PCS, as it claimed for the first time at oral argument, 46 that claim has no more

connection to Delaware or this Court’s limited subject matter jurisdiction than

Vama’s request for a judgment declaring Rahulan has been removed from PCS.

Setting aside the facts that no derivative claim has been pled here, and Rahulan and

PCS appear to be fighting on the same side,47 Vama has failed to identify why this

Court would have subject matter jurisdiction to hear claims of fraud on behalf of a

foreign entity against an officer of that entity where the plaintiff has not prayed for

equitable relief in connection with that claim.




46
   Tr. at 31:9–11 (“[W]e’re seeking to preserve, for the benefit of PCS, an asset so it’s not
stolen by a third party.”); id. at 33:24 (“Mr. Rahulan is seeking to defraud PCS.”).
47
  I note that counsel for Rahulan and PCS represented to the Court that they represent the
interests of both parties: “we have talked to and confirmed that we continue to represent
PCS.” Id. at 36:9–10.
Vama F.Z. Co. v. WS02, Inc., et al.
C.A. No. 2020-0141-JRS
March 29, 2021
Page 16



                              III.    CONCLUSION

      For the foregoing reasons, Defendants’ Motion to Dismiss must be

GRANTED.

      IT IS SO ORDERED.

                                       Very truly yours,

                                       /s/ Joseph R. Slights III